 

AGREEMENT AND GENERAL RELEASE

 

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE. BY SIGNING
THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

 

This agreement and general release (the “Agreement”) is made as of the Execution
Date by and between Skinny Nutritional Corp (hereinafter referred to as the
“Company”) and by Donald J. McDonald (“McDonald” or “Employee”). As used herein,
the term “Execution Date” shall mean the later of the two dates on which this
agreement has been executed by Employee and the Company, as specified on the
signature page of this Agreement.

 

WHEREAS, McDonald has been an employee of the Company, and

 

WHEREAS, McDonald has been employed pursuant to a written employment agreement
dated as of August 16, 2010, as amended on August 4, 2011 (the “Employment
Agreement”); and

 

WHEREAS, Employee and the Company each desire an amicable cessation of the
employment relationship and to settle fully and finally any and all differences
between Employee and the Company including, but not limited to, any differences
that might arise out of Employee’s employment with the Company and the
termination thereof;

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and the Company (who hereinafter collectively may be
referred to as the “Parties”) hereby agree as follows:

 

1.           Cessation of Relationship. Employee acknowledges and agrees that
Employee’s employment with the Company, including his position as Chief
Financial Officer of the Company (and in any other capacity in which Employee
was employed either by the Company or any of its subsidiaries) terminated or
shall terminate effective at the close of business on June 28, 2012 (the
“Termination Date”), and except as otherwise stated in this Agreement, all terms
of the Employment Agreement are terminated and shall be deemed superseded by
this Agreement.

 

a.Employee hereby voluntarily resigns as a member of the board of directors of
the Company (and hereby resigns as a member of the board of directors of any
subsidiary of the Company), including in his capacity as the Vice Chairman of
the Board, effective as of the Termination Date.

 

b.Employee will provide reasonable cooperation, whether before, on or after the
Execution Date, in completing any action necessary to fully implement his
resignation, including the execution of any documentation necessary to
effectuate his removal from and/or the transfer of any position he has held as
an officer, director, or committee member of the Company.

 

1

 

 

2.           Severance Payments. On or after the Effective Date, as defined
below, and in consideration for Employee’s execution of this Agreement, and for
the release of claims against the Company, and in consideration of Employee’s
further representations, promises and covenants, the Company will give Employee
the following:

 

a.The termination of Employee’s Employment shall be deemed a termination without
cause.

 

b.Employee shall receive and be paid a severance payment equal to Employee’s
Base Compensation of $240,000 per annum, less legally required payroll
deductions (the “Severance Payment”), payable in equal installments on each of
the Company’s regular pay dates for executives during the period commencing on
the first regular executive pay date following the Effective Date and continuing
to August 16, 2014, provided that Employee has not revoked this Agreement.

 

i)The Company, in its absolute discretion, may elect to pay up to $100,000 per
annum of the Severance Payment in shares of the Company’s common stock (the
“Common Stock”), issued as of each of the regular pay dates from the Effective
Date through August 16, 2014. The value of the shares of Common Stock issued
pursuant to this sub-section 2.(b) i, shall be determined as provided in the
Employment Agreement, as follows: the dollar amount of the Severance Payment to
be issued in shares of Common Stock divided by the fair market value (the “Fair
Market Value”) of the Company’s Common Stock. “Fair Market Value” means, as of
the date of issuance, the value of a share of Common Stock determined as
follows: (i) if the Common Stock is listed on a national securities exchange,
including the Nasdaq Stock Market, Inc. or is quoted on the NASD OTC Bulletin
Board, the last sale price of the Common Stock in the principal trading market
for the Common Stock on such date, as reported by the exchange, Nasdaq or the
NASD, as the case may be, or if no sale was reported on that date, then on the
last preceding date on which such sale took place; (ii) if the Common Stock is
not listed on a national securities exchange or the Nasdaq Stock Market, Inc.,
or quoted on the NASD OTC Bulletin Board, but is traded in the residual
over-the-counter market, the last sale price of the Common Stock on such date,
as reported by Pinksheets, LLC or similar publisher of such information, or if
no sale was reported on that date, then on the last preceding date on which such
sale took place; and (iii) if the fair market value of the Common Stock cannot
be determined pursuant to clause (i) or (ii) above, such price as the Committee
shall determine, in good faith.

 

c.The Company shall cause to be issued to the Employee as of the Effective Date,
2,000,000 shares of the Company’s Common Stock representing Employee’s
discretionary bonus for fiscal 2011.

 

2

 

 

d.All unvested restricted stock awards held by the Employee as of the
Termination Date shall been deemed vested as of the Effective Date.

 

e.Employee shall be entitled to COBRA benefits to the maximum amount permitted
by law, in accordance with, and subject to, the terms and conditions of the
Employment Agreement. The Company shall pay the premiums for continuation health
insurance coverage under the Company’s health insurance plans pursuant to COBRA
through the first to occur of (i) the expiration of the 36-month Severance Pay
Period (as defined in the Employment Agreement) and (ii) the date Employee
becomes eligible to enroll in any health plan of another employer. In the event
that Employee’s right to continuation health insurance benefits under the
Company’s health insurance plans under COBRA expires prior to the occurrence of
(i) or (ii) above, the Company shall provide Employee with reasonably equivalent
health benefits for Employee and Employee’s family.

 

f.The Company shall reimburse Employee for the reasonable legal expenses
incurred by Employee in the negotiation and execution of this Agreement in an
amount not to exceed $10,000.

 

3.           Compensation and Benefits.

 

a.Employee shall also be entitled to receive accrued compensation payable
through the Termination Date, which amount shall be paid on the first regular
payroll period of the Company that occurs after the Effective Date.

 

b.To the extent Employee has unreimbursed business expenses, incurred through
the Termination Date, Employee has submitted all such expenses with all
appropriate documentation prior to the Termination Date, and, those expenses
which meet the Company’s guidelines will be reimbursed. Any expense account that
Employee has with the Company terminates effective on the Termination Date, and
any expenses already incurred will be reviewed and processed in accordance with
the policies and procedures of the Company. No new expenses may be incurred
after the Termination Date. Employee represents that there are no outstanding
balances in his expense accounts that represent non-reimbursable expenses and to
the extent there are any such amounts, Employee agrees to promptly pay such
amounts or, in the event of non-payment, the Company can offset such amounts
against the Severance Payment.

 

c.Employee shall be paid an aggregate of $24,000 for unused vacation time
through the Termination Date in equal monthly installments of $2,000.

 

3

 

 

4.           Voting Agreement.

 

a.From and after the Effective Date and until terminated in accordance with
Section 4(e) below, at every meeting of the stockholders of the Company called,
and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company, Employee shall
appear at the meeting or otherwise cause the Subject Shares owned by him
beneficially or as of record as of the record date for such stockholders’
meeting or written consent, to be present thereat for purposes of establishing a
quorum and, to vote, or direct any proxies appointed by him, to vote (i) in
favor of approval of any proposals contained in any proxy statements prepared by
the Company that are supported by the Company’s board of directors or management
(the “Company Proposals”), (ii) against the approval or adoption of any proposal
made in opposition to, or in competition with, any Company Proposals, and
(iii) against any other proposal included in the Company’s proxy statements that
is not supported by the Company. If Employee is the beneficial owner, but not
the record holder, of the Subject Shares, Employee agrees to take all actions
necessary to cause the record holder and any nominees to vote all of the Shares
in accordance with this Section.

 

b.From and after the date hereof, except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, Employee will not
restrict his legal power, authority and right to vote all of the Subject Shares
then owned of record or beneficially by him or otherwise prevent or disable him
from performing any of his obligations under this Agreement. Without limiting
the generality of the foregoing, except for this Agreement and as otherwise
permitted by this Agreement, from and after the date hereof, Employee will not
enter into any voting agreement with any person or entity with respect to any of
the Subject Shares then owned of record or beneficially by him, grant any person
or entity any proxy (revocable or irrevocable) or power of attorney with respect
to any of such Subject Shares (other than any proxies designated by the
Company), deposit any of such Subject Shares in a voting trust or otherwise
enter into any agreement or arrangement with any person or entity limiting or
affecting Employee’s legal power, authority or right to vote such Subject Shares
in accordance with the terms of this Agreement.

 

c.As used herein, the term “Subject Shares” means, (i) all shares of common
stock of Company owned, beneficially or of record, by Employee as of the date
hereof, (ii) all additional shares of common stock of the Company acquired by
Employee pursuant to the terms of this Agreement, and (iii) all additional
shares of common stock of the Company acquired by Employee that are distributed
as a dividend or other distribution with respect to, issued upon exchange of, or
in replacement of, the Subject Shares (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like).

 

4

 

 

d.As of the date hereof and for so long as this Agreement remains in effect,
except for this Agreement or as otherwise permitted by this Agreement, Employee
has full legal power, authority and right to vote all of the Subject Shares then
owned of record or beneficially by him, in accordance with the terms hereof
without the consent or approval of, or any other action on the part of, any
other person or entity (including, without limitation, any governmental entity).
Without limiting the generality of the foregoing, Employee has not entered into
any voting agreement (other than this Agreement) with any person or entity with
respect to any of the Subject Shares, granted any person or entity any proxy
(revocable or irrevocable) or power of attorney with respect to any of the
Subject Shares, deposited any of the Subject Shares in a voting trust or entered
into any arrangement or agreement with any person or entity limiting or
affecting his legal power, authority or right to vote the Subject Shares on any
matter.

 

e.The voting agreement set forth herein shall automatically terminate and be of
no further force or effect whatsoever on the first to occur of (i) the closing
of a transaction pursuant to which the Company undergoes a change of control,
(ii) upon written notice by the Company, and (iii) the date that is the one year
anniversary of the Expiration Date.

 

f.In the event the Company defaults in the payment of any amounts due Employee
under the Agreement, the provisions of this Section 4 shall be suspended until
the Company is current in its payment obligations hereunder.

 

5.           No Admissions. Employee, the Company and Releasees understand that
neither this Agreement (nor anything contained herein) nor the making of this
Agreement is intended, and shall not be construed, as an admission that
Employee, the Company or any of the Releasees have violated any federal, state
or local law (statutory, decisional or common law), or any ordinance or
regulation, or has committed any wrong whatsoever with respect to the Employee
(including, but not limited to, breach of any contract, actual or implied).

 

6.           Acknowledgment. Employee acknowledges that the consideration
provided in this Agreement exceed that to which Employee would otherwise be
entitled under the normal operation of any benefit plan, policy or procedure of
the Company or under any previous agreement (written or oral) between Employee
and the Company. Employee further acknowledges that the agreement by the Company
to provide consideration pursuant to this Agreement beyond Employee’s
entitlement is conditioned upon Employee’s release of all claims against the
Company and Employee’s compliance with all the terms and conditions of this
Agreement. Furthermore, except as provided in this Agreement, Employee gives up
Employee’s right to individual damages in connection with any administrative or
court proceeding with respect to any claim that has been waived herein, arising
out of Employee’s employment or separation from employment from the Company and
if Employee is awarded or accepts money damages, Employee will assign to the
Company any right and interest to such money damages.

 

5

 

 

7.           No Other Payments or Rights. Employee acknowledges and agrees that
he is owed no other wages, commissions, bonuses, vacation pay, employee
benefits, or other compensation, and except as provided for herein, there shall
be no other payments or benefits payable to Employee, including but not limited
to, salary, bonuses, commissions, benefits, finder’s fees and/or other payments
or rights, including without limitation, the rights held by Employee pursuant to
Section 2.03 of the Employment Agreement.

 

8.           Arbitration. The Parties specifically and knowingly and voluntarily
agree to arbitrate any controversy, dispute or claim which has arisen or should
arise in connection with Employee’s employment, the cessation of Employee’s
employment, or in any way related to the terms of this Agreement. The Parties
agree to arbitrate any and all such controversies, disputes, and claims before a
single arbitrator in the Commonwealth of Pennsylvania in accordance with the
Rules of the American Arbitration Association. The arbitrator shall be selected
by the Association and shall be an attorney-at-law experienced in the field of
corporate law and admitted to practice in the Commonwealth of Pennsylvania. In
the course of any arbitration pursuant to this Agreement, Employee and the
Company agree (i) to request that a written award be issued by the arbitrator
and (ii) that each side is entitled to receive any and all relief it would be
entitled to receive in a court proceeding. The Parties knowingly and voluntarily
agree to enter into this arbitration clause and, except as provided in Section 9
of this Agreement, or as contemplated in Section 14 and 16 of this Agreement,
waive any rights that might otherwise exist to request a jury trial or other
court proceeding. This paragraph is intended to be both a post-dispute and
pre-dispute arbitration clause. Any judgment upon any arbitration award may be
entered in any court, federal or state, having competent jurisdiction of the
parties. The Parties’ agreement to arbitrate disputes includes, but is not
limited to, any claims of unlawful discrimination and/or unlawful harassment
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act 1967, as amended, the Americans with
Disabilities Act, or any other federal, state or local law relating to
discrimination in employment and any claims relating to wage and hour claims and
any other statutory or common law claims.

 

9.            Injunctive Relief.

a.Notwithstanding anything to the contrary in the Employment Agreement or in
this Agreement, Employee acknowledges and agrees that any breach by Employee (or
threat thereof) of the non-disparagement, confidentiality, non-competition, or
cooperation obligations (as provided by Paragraphs 10 – 13 of this Agreement)
will cause the Company irreparable injury not compensable by money damages and
therefore, the Company will not have an adequate remedy at law and accordingly,
the Company may institute an action or proceeding in any court having competent
jurisdiction to enforce such obligations, and the Company shall be entitled to
injunctive or other equitable relief to prevent or curtail any such breach,
threatened or actual.

b.Notwithstanding anything to the contrary in the Employment Agreement or in
this Agreement, the Company acknowledges and agrees that any breach by the
Company (or threat thereof) of the non-disparagement provisions as provided by
Paragraph 13 of this Agreement will cause Employee irreparable injury not
compensable by money damages and therefore, Employee will not have an adequate
remedy at law and accordingly, Employee may institute an action or proceeding in
any court having competent jurisdiction to enforce such obligations, and
Employee shall be entitled to injunctive or other equitable relief to prevent or
curtail any such breach, threatened or actual.

 

6

 

 

10.          Confidentiality.

 

a.     Employee agrees that the provisions of Sections 3.01 and 3.02 of the
Employment Agreement shall remain in full force and effect. Employee further
acknowledges and agrees that any non-public and/or proprietary information of
the Company and/or its customers disclosed to or prepared by Employee during
Employee’s employment remains confidential and may not be used and/or disclosed
by Employee hereafter without the prior written consent of the Company. Such
information includes, without limitation, information concerning products and
services developed and under development, pending or completed Company
regulatory matters (internal or external), litigations, arbitrations, internal
investigations or reviews, internal compliance memoranda and reviews.

 

b.     Employee agrees that the terms and existence of this Agreement are and
shall remain confidential and agrees, to the maximum extent permitted by
applicable law, rule, code or regulation, not to disclose (directly or
indirectly) the terms, conditions or existence of this Agreement, or to talk or
write about the negotiation, execution or implementation of this Agreement,
without the prior written consent of the Company, except as required by law,
regulatory authorities, internally to process this Agreement at the Company, or
in connection with any arbitration or litigation arising out of this Agreement.
Anything herein to the contrary notwithstanding, Employee may disclose the terms
of this Agreement to Employee’s immediate family, financial advisor, accountant
or attorney, provided that Employee advises any individual to whom the terms,
conditions or existence of this Agreement has been disclosed (in accordance with
this sentence) of the confidentiality requirements of this paragraph and
Employee shall use Employee’s best efforts to ensure that the requirements are
complied with in all respects. Further, nothing in this paragraph shall preclude
Employee from using this Agreement in any action for breach of this Agreement.
In that case, however, Employee shall seek to protect the terms of this
Agreement from public disclosure to the extent possible, including filing this
Agreement under seal where permissible to do so.

 

c.     Employee agrees that in the event Employee is contacted by the media in
any form, including, but not limited to, any wire service, newspaper, magazine
or web-based news service, with respect to the Company, its clients and/or
customers, and/or Employee’s conduct and/or employment at the Company, Employee
will immediately refer all contacts directly to Mr. Michael Salaman, Chief
Executive Officer, or his successor at the Company.

 

11.          Restrictive Covenants. Employee hereby agrees that all of the
provisions of the restrictive covenants included in Section 3.03 of the
Employment Agreement shall remain in full force and effect in accordance with
their terms and Employee shall abide by such provisions.

 

7

 

 

12.          Intellectual Property. Employee agrees to fully comply with the
provisions of Section 3.04 of the Employment Agreement and irrevocably assigns
to the Company all his right, title and interest in and to all Intellectual
Property (as defined in the Employment Agreement), including products, ideas,
know-how, trademarks, tradenames, methods, plans, patents, patent applications
relating to the present or future business of the Company that was developed by
Employee (either alone or jointly with others) during the course of his
employment with the Company. Employee agrees that all such Intellectual Property
is hereby irrevocably assigned to and shall be and remain the sole and exclusive
property of the Company and shall be deemed the product of work for hire.
Employee hereby agrees to execute such assignments and other documents
(including patent applications and trademark applications) as the Company may
consider appropriate to vest all right, title and interest therein to the
Company and hereby appoints the Company as his attorney-in-fact with full powers
to execute such documents itself in the event Employee fails or is unable to
provide the Company with such signed documents.

 

13.          Non-Disparagement.

 

a.Employee agrees that for a period of three years following the Termination
Date, Employee will not make any negative or derogatory statements in verbal,
written, electronic or any other form about the Company, its, officers,
directors, products, customers, suppliers, employees, agents or affiliates,
including, but not limited to, a negative or derogatory statement made in, or in
connection with, any article or book, on a website, in a chat room or via the
internet except where such statement is required by law or regulation. Nothing
contained in this paragraph shall be construed as requiring the Employee to
provide untruthful sworn testimony in any legal proceeding.

 

b.The Company agrees that for a period of three years following the Termination
Date, the Company will not make any negative or derogatory statements in verbal,
written, electronic or any other form about Employee, including, but not limited
to, a negative or derogatory statement made in, or in connection with, any
article or book, on a website, in a chat room or via the internet except where
such statement is required by law or regulation. Nothing contained in this
paragraph shall be construed as requiring any individual to provide untruthful
sworn testimony in any legal proceeding.

 

14.          Litigation.

 

a.     The payments to be made hereunder are conditioned on the full cooperation
by Employee with the Company in the prosecution or defense, as the case may be,
of any and all actions, governmental inquiries or other legal or regulatory
proceedings in which Employee’s assistance may be reasonably requested by the
Company. Reasonable expenses arising from the cooperation will be reimbursed
within the Company’s guidelines. Consistent with the Articles of Incorporation
of the Company, and the Company’s By-Laws, and the Employment Agreement, but in
any event subject to applicable law, the Company will hold harmless and
indemnify Employee from and against any expenses (including attorneys’
reasonable fees), judgments, fines and amounts paid in settlement arising from
any claim, suit or other action against Employee by any third party, on account
of any action or inaction by Employee taken or omitted to be taken by Employee
on behalf of the Company during the course of his employment, up to his date of
termination, provided that such action or inaction by Employee was within the
scope of Employee’s employment, and was taken (or not taken) in good faith.

 

8

 

 

b.     Promptly after receipt by Employee under this paragraph of notice of the
commencement of any action, suit or proceeding, Employee shall notify the
Company in writing of the commencement thereof (but the failure so to notify
shall not relieve the Company from any liability which it may have under this
paragraph except to the extent that it has been prejudiced in any material
respect by such failure or from any liability which it may have otherwise). In
case any such action is brought against Employee, and Employee notifies the
Company of the commencement thereof, the Company will be entitled to participate
therein, and to the extent it may elect by written notice delivered to the
Employee promptly after receiving the aforesaid notice from Employee, the
Company may assume the defense thereof. Notwithstanding the foregoing, Employee
shall have the right to employ his own counsel in any such case but the fees and
expenses of such counsel shall be at the expense of Employee unless (i) the
employment of such counsel shall have been authorized in writing by the Company
in connection with the defense of such action at the expense of the Company, or
(ii) Employee and his counsel shall have reasonably concluded that there may be
material defenses available to him that are different from or additional to
those available to the Company (in which case the Company shall not have the
right to direct the defense of such action on behalf of Employee), in any of
which events such fees and expenses of one additional counsel shall be borne by
the Company. Anything in this paragraph to the contrary notwithstanding, neither
Employee or the Company shall be liable for any settlement of any claim or
action effected without its written consent; provided however, that such consent
was not unreasonably withheld, and, provided further, that no consent shall be
required if such settlement provides for a full and final release of the Company
and the Employee with no required admission of liability or requirement of
payment.

 

c.     Employee acknowledges that he has advised the Company completely and
candidly of all facts of which he is aware that may give rise to legal matters.
The Company is not aware of any claims or any facts giving rise to a claim
against the Employee by the Company.

 

15.          References. You agree to cause all requests for references to be
forwarded in writing to the Company, attention: Office of the Chief Executive
Officer. The Company will state in response to such inquiries your dates of
employment and positions held. The Company shall not be responsible for
responses to reference requests sought or obtained other than under the
procedures set forth in this paragraph.

 

9

 

 

16.          Waiver and Release.

 

a.In consideration of the payments, benefits, agreements, and other
consideration to be provided by the Company as described in this Agreement,
Employee for himself and for his heirs, executors, administrators, and their
respective successors and assigns HEREBY RELEASES AND FOREVER DISCHARGES, to the
maximum extent permitted by law, the Company, its stockholders, subsidiaries,
affiliates, divisions, successors and assigns, their respective current and
former officers, directors, employees, agents, attorneys, whether as individuals
or in their official capacity, and each of their respective successors and
assigns (hereinafter collectively referred to as the “Releasees”) of and from
all or any manner of actions, causes and causes of action, suits, debts,
obligations, damages, complaints, liabilities, losses, covenants, contracts,
controversies, agreements, promises, variances, trespasses, judgments and
expenses (including attorneys’ fees and costs), extents, executions, claims and
demands whatsoever at law or in equity (“claims”), specifically including by way
of example but not limitation, Title VII of the Civil Rights Acts of 1964 and
1991, as amended; the Civil Rights Act of 1866; the Employee Retirement Income
Security Act of 1974, as amended; the National Labor Relations Act, as amended;
the Americans with Disabilities Act of 1990; the Age Discrimination in
Employment Act of 1967, as amended; the Worker Adjustment and Retraining
Notification Act; the Pregnancy Discrimination Act, the Sarbanes-Oxley Act of
2002, under the Pennsylvania Human Relations Act, the Pennsylvania Equal Pay
Act, or any applicable federal or state False Claims Act statute; and all
Federal, State and local statutes, regulations, decisional law and ordinances
and all human rights, fair employment, contract and tort laws relating in any
way to Employee’s employment with the Company and/or the termination thereof,
including, by way of example but without limitation, any civil rights or human
rights law, as well as all claims for wrongful discharge, breach of contract,
personal injury, defamation, mental anguish, injury to health and reputation,
sexual, harassment, which Employee ever had, now has, or which Employee
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever arising out of the Employment Agreement, Employee’s employment
by the Company or the termination thereof from the beginning of the world until
the Execution Date, provided that this General Release shall not extend to (i)
any rights, remedies, or claims Employee may have in enforcing the terms of this
Agreement; (ii) any rights Employee may have to receive vested amounts under the
Company’s stock option plan, 401-K or pension plans; or (iii) Employee’s rights
to medical benefit continuation coverage, on a self-pay basis, pursuant to
federal law (COBRA). Employee takes this action fully aware of Employee’s rights
arising under the laws of the United States (and any State or local governmental
entity thereof) and voluntarily waives and releases all such rights or claims
under these or other laws, but does not intend to, nor is Employee waiving any
rights or claims that may arise after the date that this Agreement is signed by
Employee. The provisions of any laws providing in substance that releases shall
not extend to claims which are at the time unknown to or unsuspected by the
person executing such release, are hereby waived.

 

10

 

 

b.In consideration of the benefit to the Company of this Agreement and
Employee’s waiver of his rights as provided herein, the Company hereby agrees to
forever waive its right to terminate the Employee Agreement for “Cause,” or
claim that Employee has committed acts or omissions that would constitute
”Cause” under the Employment Agreement.

 

17.          Applicable Law. This Agreement shall be deemed to have been made
within the Commonwealth of Pennsylvania, and shall be interpreted and construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law provision. This Agreement shall be
subject to specific performance.

 

18.          Right to Review. Employee is hereby advised of Employee’s rights to
review this Agreement with counsel of Employee’s choice. Employee has had the
opportunity to consult with an attorney and/or other advisor of Employee’s
choosing before signing the Agreement, and was given a period of twenty-one (21)
days to consider the Agreement. Employee is permitted, at his discretion, to
return the Agreement prior to the expiration of this 21-day period. Employee
acknowledges that in signing this Agreement, Employee has relied only on the
promises written in this Agreement, and not on any other promise made by the
Company or any other entity or person.

 

19.          No Pending Actions. Employee represents that Employee has not filed
any complaints, charges or claims against the Company with any local, State, or
Federal agency or court, or with any other forum.

 

20.          Return of Property. Employee agrees to immediately return any
Company property no matter where located to the Company including, but not
limited to, Company laptop, telephone, computer, iPad, I.D. card, corporate
credit card, keys, computer disks, and written/electronic material prepared in
the course of employment at the Company. Employee covenants and agrees that if
he determines any Company property is in his possession in the future he will
promptly notify the Company and return the property. Employee agrees to transfer
any Company related business calls to the current Chief Executive Officer.

 

21.          Severability. If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, Employee and the Company agree that
the court or other appropriate decision-making authority making such
determination shall reduce the scope, duration and/or area of such provision
(and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. In
the event that any court or other appropriate decision-making authority
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable. If any provision of this Agreement is held
to be invalid or unenforceable, the remaining provisions of this Agreement shall
nonetheless survive and be enforced to the fullest extent permitted by law.

 

11

 

 

22.          Entire Agreement. Except as otherwise expressly provided herein,
this Agreement and Release, together with the General Release constitute the
entire agreement between the Parties and supersede any and all prior agreements,
whether written or oral, including (except as expressly set forth herein) the
Employment Agreement. This Agreement may not be modified or changed, except in a
written agreement signed by both Parties.

 

23.          Counterparts. The Agreement may be executed in multiple
counterparts, each of which shall be considered an original but all of which
shall constitute one agreement.

 

24.          Taxes. Any payments made or benefits provided to you under this
Agreement will be reduced by any applicable federal and state withholding and
employment taxes.

 

25.          Notices. Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service or deposited in the United States mail,
postage prepaid, and addressed to you at your last known address on the books of
the Company or, in the case of the Company, to it at its principal place of
business, attention of the Chair of the Board, or to such other address as
either party may specify by notice to the other actually received.

 

26.          Indemnification. Employee agrees to indemnify and hold harmless
each and all of the Releasees from and against any and all direct and indirect
loss, cost, damage, or expense, including, but not limited to, reasonable
attorneys’ fees, incurred by the Releasees, or any of them, arising out of any
breach by Employee of this Agreement, or the fact that any representation made
by Employee in this Agreement was false when made.

 

27.          Older Worker Benefit Protection. Notwithstanding any other
provision of this Agreement to the contrary:

 

a.The Company and Employee agree that, by entering into this Agreement, Employee
does not waive rights or claims that may arise after the date this Agreement is
executed.

 

b.The Company and Employee agree that this Agreement shall not affect the rights
and responsibilities of the Equal Employment Opportunity Commission (the “EEOC”)
to enforce the Age Discrimination in Employment Act of 1967, as amended, and
other laws, and further agree that this Agreement shall not be used to justify
interfering with Employee’s protected right to file a charge or participate in
an investigation or proceeding conducted by the EEOC. The Company and Employee
further agree that Employee knowingly and voluntarily waives all rights or
claims (that arose prior to Employee’s execution of this Agreement) Employee may
have against the Releasees, or any of them, to receive any benefit or remedial
relief (including, but not limited to, reinstatement, back pay, front pay,
damages, and attorneys’ fees) as a consequence of any charge filed with the
EEOC, and of any litigation concerning any facts alleged in any such charge.

 

12

 

 

c.This Agreement shall not affect or be used to interfere with Employee’s
protected right to test in any court, under the Older Worker Benefit Protection
Act, or like statute or regulation, the validity of the waiver of rights set
forth in this Agreement.

 

d.The Company and Employee agree that, for a period of seven (7) days following
the execution of this Agreement (the “Revocation Period”), Employee has the
right to revoke this Agreement by written notice to Mr. Michael Salaman, Chief
Executive Officer, Skinny Nutritional Corp. The Company and Employee further
agree that this Agreement shall not become effective or enforceable until the
eighth (8th) day after the execution of this Agreement; and that in the event
Employee revokes this Agreement prior to the eighth (8th) day after the
execution of this Agreement, this Agreement, and the promises contained in this
Agreement, shall automatically be deemed null and void. Provided Employee has
not revoked this Agreement during the Revocation Period, this Agreement shall
automatically become effective on the eighth (8th) day following the receipt by
the Company of a copy of this Agreement fully executed by Employee.

 

e.The Company hereby advises and urges Employee in writing to consult with an
attorney prior to executing this Agreement. Employee represents and warrants
that the Company gave Employee a period of at least twenty-one (21) days in
which to consider this Agreement before executing this Agreement.

 

f.Employee’s acceptance of monies paid by the Company or securities issued by
the Company, as described in Section 2 of this Agreement, at any time more than
seven (7) days after the execution of this Agreement shall constitute an
admission by Employee that Employee did not revoke this Agreement during the
revocation period of seven (7) days; and shall further constitute an admission
by Employee that this Agreement has become effective and enforceable.

 

g.If Employee executed this Agreement at any time prior to the end of the
greater than twenty-one (21) day period that the Company gave Employee in which
to consider this Agreement, such early execution was a knowing and voluntary
waiver of Employee’s right to consider this Agreement for at least twenty-one
(21) days, and was due to Employee’s belief that Employee had ample time in
which to consider and understand this Agreement, and in which to review this
Agreement with an attorney.

 

13

 

 

EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT; THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT EMPLOYEE HAS HAD AMPLE TIME
TO CONSIDER AND NEGOTIATE THIS AGREEMENT; THAT THE COMPANY HAS ADVISED AND URGED
EMPLOYEE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EMPLOYEE
HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY; AND THAT
EMPLOYEE HAS EXECUTED THIS AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITH SUCH
ADVICE FROM AN ATTORNEY, AS EMPLOYEE DEEMED APPROPRIATE.

 

14

 

 

SIGNATURE PAGE OF SKINNY NUTRITIONAL CORP. TO

 

AGREEMENT AND GENERAL RELEASE

 

Skinny Nutritional Corp.             By /s/ Michael Salaman      June 28,
2012            Name: Michael Salaman   Date Title: Chief Executive Officer    

 

15

 

 

SIGNATURE PAGE OF DONALD J. McDONALD TO

 

AGREEMENT AND GENERAL RELEASE

 

/s/ Donald J. McDonald   June 12, 2012 Donald J. McDonald   Date

 

COMMONWEALTH OF PENNSYLVANIA )   ) SS: COUNTY OF MONTGOMERY )

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
county aforesaid and in the state aforesaid to take acknowledgments, personally
appeared Donald J. McDonald who is personally known or whom have produced
sufficient identification and whom executed the foregoing instrument and
acknowledged before me that he/she had the authority to execute same in his name
and did, in fact, execute the same in the capacity as stated herein.

 

WITNESS my hand and official seal in the Commonwealth of Pennsylvania last
aforesaid on this 12 day of June, 2012.

 

  /s/     Notary Public     CC#     My Commission Expires:  

 

16

